Citation Nr: 0311314	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  93-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of circumcision, currently evaluated as 10 percent disabling. 

2.  Entitlement to a higher initial evaluation for residual 
scars, status post circumcision, currently rated as 
noncompensable.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from March 1987 
to January 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in August 
1992, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  The veteran 
subsequently moved to New York, and the case has been 
transferred to the RO in New York, New York.  

In September 1993, the veteran appeared before a Member of 
the Board and gave testimony in support of his claim.  In 
November 1994, the veteran was advised by the Board that the 
Board member who conducted his hearing was no longer employed 
by the Board.  The veteran was given the opportunity to 
request another hearing before a Board Member.  In December 
1994, he informed the Board that he did not wish another 
hearing.  In December 1995, the Board remanded the claim to 
the RO for additional development.  In January 1998, the 
Board denied the veteran's claim for an increased rating for 
residuals of circumcision.  Thereafter, the veteran filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  In response to a March 1999 Joint Motion 
requesting items of relief to include vacating the Board's 
January 1998 disposition of the above-cited claim and 
remanding such claim for development to include affording the 
veteran opportunity to "submit additional evidence and 
argument" relative to such claim, the Court so ordered the 
same.  Thereafter, the appeal was returned to the Board.  In 
December 1999, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

In November 2001, the Board sent a letter to the appellant, 
notifying him that the attorney he appointed to represent him 
before VA, James W. Stanley, Jr., had his authority to 
represent VA claimants revoked effective October 10, 2001.  
The appellant was notified that the Board could no longer 
recognize Mr. Stanley as his representative, and advised the 
appellant of his representation choices.  The appellant was 
further advised that if the Board did not hear from him or 
his new representative within 30 days of the date of the 
letter, it would be assumed that he wanted to represent 
himself.  The record reflects that to date, the appellant has 
not responded to the Board's letter, and, therefore, the 
Board will assume that the appellant wants to represent 
himself and will resume review of his appeal.


REMAND


In November 2002, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
been completed and have resulted in the acquisition of the 
report of a March 2003 VA examination.  The record reflects 
that the veteran was not afforded the opportunity to review 
the addition to the record pursuant to 38 C.F.R. § 20.903(b) 
(2002).
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  
 
In the instant case, the veteran was not provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development action, and he has not 
waived his right to have the newly acquired additional 
evidence considered initially by the RO.  A remand of the 
case is therefore required to comply with DAV.  In addition, 
the Board notes that it is unclear whether the RO has 
adequately provided the veteran with the notice to which he 
is entitled under 38 U.S.C.A. § 5103(a).  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claims and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

The Board notes that the rating criteria for skin 
disabilities were changed effective August 30, 2002, and that 
VA is therefore precluded from applying the new rating 
criteria prior to the effective date of the new criteria.  
See VAOPGCPREC 3-2000.  After the effective date of the 
change in rating criteria, manifestations must be considered 
under both the "old" and "new" rating criteria, and rating 
assigned should be in accordance with whichever criteria are 
more favorable.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The veteran has not been informed of the new rating criteria 
for his disability.  

In July 1992, the RO granted a noncompensable evaluation for 
residual scars, status post circumcision.  In July 1992, the 
veteran indicated that he believed that his residuals of a 
circumcision were worse than indicated by a 10 percent 
rating.  At his personal hearing, conducted in October 1992, 
he stated that an area underneath one of his scars was very 
tender and painful.  The Board construes this as an informal 
disagreement with the noncompensable evaluation assigned for 
scars.  A statement of the case (SOC) addressing this issue 
has not been sent to the veteran.  

Where a claimant files a notice of disagreement and the RO 
has not issued a SOC, the issue must be remanded to the RO 
for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board notes that, following receipt of the SOC, the veteran 
must submit a timely substantive appeal for the Board to have 
jurisdiction of the issue.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.300 to 20.306 (2000).  Absent a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 
Vet. App. 511 (1997).


In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and the new regulations for rating 
skin disabilities.  The RO should 
generate an SOC on the issue of 
entitlement to rating higher than zero 
percent for scars as a residual of 
circumcision.  If the veteran submits a 
timely substantive appeal, the issue 
should be developed and adjudicated in 
accordance with VCAA and all applicable 
laws and regulations, including the 
findings in Fenderson v. West, 12 Vet. 
App. 119 (1999).  


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).







